DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 4, 6-8, 11, 13-15, 18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1.  The prior art of record does not teach or render obvious “using a mobile communication device, establishing a local link for communications with a local network server in a local network upon said mobile communication device being in a proximity of said local network; then authenticating the mobile communication device with the local network server over the local link; upon authenticating said mobile communication device with the local network server, accessing the local network server by the mobile communication device over the local link to download, from said local network server, data and codes that enable the mobile communication device to operate as an internal phone of said local network; and operating the mobile communication device as an internal communication device for communications in the local network over the local link.”

Independent claims 8 and 15 are allowed for the same reason as given above for claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHAYCE R BIBBEE/Examiner, Art Unit 2624           

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624